Per Curiam.
Michael Ratley appeals the trial court's order denying his Motion for DNA Testing filed pursuant to Florida Rule of Criminal Procedure 3.853. Appellant argues that the trial judge had previously disqualified himself from the underlying case and thus erred in ruling on Appellant's motion. We agree. Therefore, we vacate the order under review and remand this case to the trial court so a successor judge can rule on the motion. See Davis v. State, 849 So. 2d 1137, 1138 (Fla. 1st DCA 2003) ("Once a trial judge recuses himself from a given case, any subsequent orders he enters in that case are void and have no effect."); Adderley v. State , 224 So. 3d 776 (Fla. 5th DCA 2017).
VACATED and REMANDED .
Ray, C.J., and B.L. Thomas and Winokur, JJ., concur.